         Case: 3:20-cv-00230-jdp Document #: 6 Filed: 07/23/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 TOU YONG YEE XIONG,

                              Petitioner,                                  ORDER
        v.
                                                                        20-cv-230-jdp
 UNITED STATES OF AMERICA,                                               17-cr-66-jdp

                              Respondent.


       In October 2017, defendant Tou Young Yee Xiong pleaded guilty to possessing

methamphetamine with intent to distribute and possessing a firearm to further a drug

trafficking offense. I imposed an 84-month sentence. On January 24, 2018, and Xiong did not

file an appeal. More than two years later, on March 9, 2020, Xiong filed a pro se motion to

vacate his sentence, which I construed as a petition for relief under 28 U.S.C. § 2255. He

asserted that his plea hadn’t been knowing and voluntary because the government failed to

give him full notice of the plea agreement, but he didn’t explain what specific aspects of the

plea agreement he lacked notice of or how that lack of notice rendered his plea involuntary. I

gave Xiong a short deadline to file a supplement clarifying the basis of his petition. Dkt. 2. I

also noted that Xiong’s petition was untimely by more than a year. See 28 U.S.C. § 2255(f)(1).

I asked Xiong to address in his supplement whether this is one of the rare cases in which

equitable tolling of the limitations period might be warranted.

       Xiong has responded to my order, Dkt. 5, but his response does not provide the

information I requested. He again asserts that he was not given “real notice of the count(s)

placed against him” or “informed of the critical elements,” but he fails to identify what specific

counts or elements he wasn’t given notice of. Id. at 1. He says that the prosecutor “deceived
         Case: 3:20-cv-00230-jdp Document #: 6 Filed: 07/23/20 Page 2 of 3



the grand jury” by “altering[] the statutory language of . . . a criminal statute . . . to correspond

with proof at the grand jury proceeding,” but he doesn’t explain what language he believes was

altered or how he knows this to be the case. Id. Xiong’s conclusory allegations do not state a

ground for habeas relief.

       Even if Xiong did raise a potential habeas claim, I would dismiss his petition as

untimely. In his supplement, Xiong says that he “is diligently pursuing his rights” and that he

has established “extraordinary circumstances,” id. at 2, but he provides no explanation or detail

to support these assertions. Xiong also says that “these types of unlawful, unconstitutional

violations can be brought up at any time,” id., but that is not correct. Xiong’s petition is

untimely by more than a year, and he has failed to show that he is entitled to equitable tolling.

       Under Rule 11 of the Rules Governing Section 2255 Cases, I must issue or deny a

certificate of appealability when entering a final order adverse to a petitioner. A certificate of

appealability will not issue unless Xiong makes “a substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), which requires him to demonstrate “that

reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)). Although the rule allows me to ask the parties to submit arguments

on whether a certificate should issue, it is not necessary to do so in this case. Xiong has not

made a showing, substantial or otherwise, that he is entitled to relief. Because reasonable jurists

would not debate whether a different result is required, I will not issue Xiong a certificate of

appealability.




                                                 2
 Case: 3:20-cv-00230-jdp Document #: 6 Filed: 07/23/20 Page 3 of 3



                                   ORDER

IT IS ORDERED that:

1. Tou Yong Yee Xiong’s motion under 28 U.S.C. § 2255 is DENIED.

2. Xiong is DENIED a certificate of appealability. If Xiong wishes, he may seek a
   certificate from the court of appeals under Federal Rule of Appellate Procedure 22.

Entered July 23, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      3
